719 S.E.2d 18 (2011)
STATE
v.
Lindo NICKERSON.
No. 90P07-3.
Supreme Court of North Carolina.
November 9, 2011.
Lindo Nickerson, Smithfield, for Nickerson, Lindo.
Latoya B. Powell, Assistant Attorney General, for State of NC.
Sam Currin, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 2nd of September 2011 by Defendant-Appellant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 9th of November 2011."
JACKSON, J. recused.